El Juez Asociado Sr. Wole,
emitió la ojñnión del tribunal.
Onelia Muñoz, quien alegó baber sido seducida por Carmelo Burgos, estableció una acción contra Juan María Bur-gos, padre de Carmelo, alegando también que el dicbo Carmelo era bijo de Juan María y vivía en compañía de su padre. El padre demandado compareció y excepcionó la demanda. La excepción fué • desestimada, concediéndose al demandado tiempo para contestar, y no habiendo sido radicada la con-testación, fué anotada su rebeldía. La demandante, habien-do reclamado $6,000 como daños, solicitó entonces de la corte que se registrara una sentencia por tal suma. La corte se negó a hacer esto. Casi al mismo tiempo, Carmelo Burgos solicitó permiso para intervenir en el. pleito como parte in-teresada. Sin levantar la rebeldía, la corte concedió el per-miso. La peticionaria alega que la orden de la corte negán-*68dose a dictar sentencia fué una violación de sus derechos, y que el permitir la intervención de Carmelo Burgos fué otra violación. La peticionaria cita la jurisprudencia de California al efecto de que en casos de rebeldía y bajo una ley análoga a la nuestra, las cortes de California no exigen prue-ba de la reclamación cuando la demanda está jurada, aunque se trate de daños ilíquidos. Las cortes han establecido que el montante de los daños puede considerarse como confesado. El artículo 194 del Código de Enjuiciamiento Civil es, en su parte pertinente, como sigue:
“Artículo 194. — Podrá dictarse sentencia si el demandado dejare de contestar a la demanda, en los casos siguientes:
“1. En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, si no se hubiere presentado la contestación _ al secretario de la corte, dentro del término señalado en la citación, o de su prórroga, si se hubiese concedido; el secretario, a instancia del demandante, deberá hacer constar la rebeldía del demandado, y acto seguido anotará en el récord de la corte la sen-tencia para el pago de la cantidad especificada en la citación, con más las costas contra el demandado, o contra uno o más de los varios demandados, en los casos previstos en el artículo 96.
“2. En otros pleitos, si.no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación o de su prórroga si se hubiere concedido, deberá el secretario tomar razón de la rebeldía del demandado; después de lo cual podrá el demandante solicitar en la primera o cualquiera de las subsiguientes sesiones de la corte, que se le conceda lo pedido en la demanda. Si la rendición de una cuenta o la prueba de algún hecho fuere nece-sario para fundamentar el fallo de la corte, o dar cumplimiento al mismo, la corte podrá admitir la cuenta, o oir la prueba, o a su dis-creción, disponer el informe previo de peritos, y si para determinar la cuantía de perjuicios fuere necesario el examen de una cuenta extensa, podrá disponer también un dictamen pericial, según lo an-teriormente dispuesto.”
Este fué un caso comprendido en el apartado 2. El de-mandante debe pedir a la corte que le conceda el remedio solicitado. Si bien es cierto que la corte puede considerar *69un hecho como confesado cuando la demanda está jurada, empero el montante de los daños debe ser establecido en la demanda como, un hecho. Los’ párrafos 6, 8 y 9 de la de-manda en que se hace referencia a los daños, son como sigue:
“Sexto: Que la demandante quien antes de ser seducida por Carmelo Burgos, estaba reputada por pura y gozaba de la estimación y aprecio del público, sus amigas y familiares, ba perdido con motivo de haber sido seducida, por el acto ilegal y malicioso y voluntario de Carmelo Burgos, hijo menor 'del demandado, su reputación, y el apre-cio y estimación de sus amigas y familiares, quienes ya no dan a la demandante el mismo trato que antes lo que causa a la demandante Onelia Muñoz, grandes sufrimientos mentales, agravados por la pér-dida de su virginidad y el haberle faltado su nomo Carmelo Buidos a la promesa de matrimonio que le hiciera, lo que también coloca a la demandante en una situación difícil para contraer matrimonio con algún otro hombre, haciendo su porvenir incierto, incertidumbre que causa grandes sufrimientos a la demandante.
“Octavo: Que debido a los grandes sufrimientos mentales sufri-dos por la demandante descritos en la alegación sexta de esta demanda, y a lo incierto y dudoso del porvenir de la demandante, ésta ha su-frido daños y perjuicios, debidos única y exclusivamente, a los actos voluntarios ilegales y maliciosos -del Carmelo Burgos, que estima en la suma de seis mil dollars.
“Por todo lo expuesto, a la corte suplica la demandante Onelia Muñoz, que en su día, previo los trámites de ley, dicte sentencia en este caso y condene al demandado Juan María Burgos a pagar a ía demandante por los daños y perjuicios sufridos por ella y descritos en esta demanda la suma de seis mil dollars, más las costas, desem-bolsos de este pleito y una cantidad razonable para honorarios de abogado de la demandante.”
No existe una afirmación categórica del montante de los daños, sino únicamente que la demandante estima los daños por ella sufridos en la suma de $6,000. Si un hombre pene-tra en la propiedad de otro y destruye la siembra, la persona perjudicada puede conocer y jurar el montante exacto de los daños, aun cuando alguna otra persona o un jurado, pudieran no estar acordes con él. El demandante estaría entonces *70alegando los daños como un hecho positivo. Oreemos que ésta fue la situación en los casos de California a que hemos sido referidos.
Además, encontramos claro que bajo el texto del artículo 194, apartado 2, la corte puede ejercitar su discreción en al-gunos casos. Una persona puede jurar que ha sufrido- da-ños por valor de $6,000 y la corte puede no estar satisfecha de que sea verdadero o razonable y exigir prueba del mon-tante. Esta sería una buena práctica en un caso en que los daños son contigentes o en que existe una cuestión de agra-vios a los sentimientos o sufrimiento mental como ocurre aquí. En los casos- de California, los daños estaban definidos. En el de Toulumne v. Patterson, 18 Cal. 415, se trataba de la apropiación ilegal de un dinero. El de Patterson v. Ely, 19 Cal. 34, envolvía una cuestión de ocupación y uso de tie-rras. Hay conclusiones en esa opinión que parecen indicar que una corte puede diferir, en cuanto al montante de los daños,, cuando la prueba es inadmisible (incompetent). El caso de Johnson v. Vance, 86 Cal. 114, fué uno en qu,e se trataba de reivindicación y daños. Así también el de Huston v. Twin & City C. T. R. Co., 45 Cal. 553 es uno de daños específicos. En el presente caso la corte no estaba obligada a creer que los daños ascendieran a $6,000, aun cuando la demandante hubiera jurado que ése era el montante, lo que .no hizo. De, una nota que aparece en 20 L. R. A., N. S., 7, pudiera deducirse que es bastante dudoso si un caso de esta naturaleza es siquiera susceptible de fallo sin que se entre a considerar los daños. Por tanto no encontramos que haya habido error en la negativa de la corte a dictar sentencia.
Después de anotada la rebeldía, sin embargo, la causa de la acción debe estimarse como confesada. No compren-demos del todo la teoría de la corte admitiendo al hijo como una de las partes en el litigio cuando sólo quedaban por determinar los daños. El interés de Carmelo Burgos, hasta *71donde liemos podido ver, sólo existiría si el importe que su padre había de pagar fuera considerado como un anticipo y sujeto a colación. Aun así el hijo no tendría un interés inmediato que es lo que da la medida del derecho a ser parte, Pero la teoría de la demanda es la responsabilidad u obliga-ción del padre de responder por los actos del hijo. Este no es el caso en que un padre ha de pagar las deudas u obli-gaciones de un hijo. Esta es, bajo la teoría de la demanda, la obligación del padre, aun cuando' el hijo pueda tener una re sponsabilidad legal o moral parecida. La corte erró per-mitiendo al hijo intervenir no teniendo más interés que uno moral. Wys v. Fornaris, 24 D. P. R. 49; López v. Foote, 25 D. P. R. 552.
De un examen de todos los autos es imposible suponer que lo solicitado por el hijo fuera otra cosa que una tardía tentativa del padre a defenderse. Un camino más directo hubiera sido solicitar la apertura de la rebeldía que, dada la naturaleza extraordinaria del caso, la corte tenía discre-ción para conceder, si tal solicitud le hubiera sido hecha. Ha-cemos esta indicación sin la menor idea de dominar la ac-ción de la corte, pues puede' ser que en el acto de la compare-cencia sobre el montante de los daños, pudiera el padre de-fenderse hasta donde creyera conveniente. ’Ni tampoco que-remos que se entienda que entramos a considerar los méri-tos de la causa de acción.
La orden de la corte de julio 26, 1917, en cuanto admite a Carmelo Burgos como parte, debe ser anulada, confirmán-dose los procedimientos en los demás particulares.

Con lugar la solicitud.

Jueces concurrentes: Sres. Asociados del Toro y Hut-chison.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.